             Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 1 of 18



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


ANCORA TECHNOLOGIES, INC.                               Civil Action No. 6:19-cv-385

                          Plaintiff,                    Jury Trial Requested

v.

SAMSUNG ELECTRONICS CO., LTD., and
SAMSUNG ELECTRONICS AMERICA,
INC.,

                          Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

        This is an action for patent infringement in which Ancora Technologies, Inc. makes the

following allegations against Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.

(collectively, “Samsung”):

                                            RELATED CASE

        1.         This case is related to the action Ancora Technologies, Inc. v. LG Electronics, Inc., et

al., filed June 21, 2019, in the United States District Court for the Western District of Texas, Waco

Division.

                                                 PARTIES

        2.         Plaintiff Ancora Technologies, Inc. is a corporation organized and existing under the

laws of the State of Delaware with a place of business at 23977 S.E. 10th Street, Sammamish,

Washington 98075.




3962538v1/014360
            Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 2 of 18



       3.       Defendant Samsung Electronics Co. Ltd. is a corporation organized and existing

under the laws of the Republic of Korea with a principal place of business at 129, Samsung-ro,

Yeongtong-gu, Suwon-si, Gyeonggi-Do, Korea 443-742.

       4.       Defendant Samsung Electronics America, Inc. is a wholly owned subsidiary

corporation of Samsung Electronics Co. Ltd. organized and existing under the laws of New York

with a principal place of business at 85 Challenger Road, Ridgefield Park, New Jersey 07660 and

offices and/or other facilities in Texas at least at 12100 Samsung Blvd, Austin, Texas 78754; 2800

Wells Branch Pkwy, Austin, TX 78728; 1301 East Lookout Drive, Richardson, Texas 75082; and

6635 Declaration Drive, Plano, TX 75023.

       5.       Further, Defendant Samsung Electronics America, Inc. merged with Samsung

Telecommunications America LLC in January 2015. Koninklijke KPN N.V. v. Samsung

Telecommunications America LLC, et al., Case No. 2:14-cv-01165-JRG (E.D. Tex.) at Dkt. 34. Prior

to such merger, Samsung Telecommunications America LLC was involved in the sales and

distribution of Samsung-branded consumer electronics products in the United States.

       6.       On information and belief, Defendant Samsung Electronics America, Inc. is liable for

any act for which Samsung Telecommunications America LLC otherwise would be or would have

been liable, including for any infringement alleged in this matter, and references herein to Samsung

Electronics America, Inc. should be understood to encompass such acts by Samsung

Telecommunications America LLC.

                                 JURISDICTION AND VENUE

       7.       This action arises under the patent laws of the United States, Title 35 of the United

States Code.

       8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).



                                                  2
             Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 3 of 18



        9.       This Court has personal jurisdiction over Samsung Electronics Co., Ltd., and

Samsung Electronics America, Inc. because, directly or through intermediaries, each has committed

acts within the Western District of Texas giving rise to this action and/or has established minimum

contacts with the Western District of Texas such that the exercise of jurisdiction would not offend

traditional notions of fair play and substantial justice.

        10.      For example, Samsung Electronics America maintains regular and established place

offices in the Western District of Texas, including at 12100 Samsung Blvd, Austin, Texas 78754 and

2800 Wells Branch Pkwy, Austin, TX 78728.

        11.      Further, on information and belief, Samsung Electronics Co., Ltd. directs and controls

the actions of Samsung Electronics America such that it too maintains regular and established offices

in the Western District of Texas, including at 12100 Samsung Blvd, Austin, Texas 78754, and 2800

Wells Branch Pkwy, Austin, TX 78728.

        12.      Samsung Electronics Co., Ltd. also owns and operates a manufacturing facility in

Austin, Texas.

        13.      In addition, Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.

have placed or contributed to placing infringing products like the Samsung Galaxy S7 into the stream

of commerce via an established distribution channel knowing or understanding that such products

would be sold and used in the United States, including in the Western District of Texas.

        14.      On information and belief, Samsung Electronics Co., Ltd., and Samsung Electronics

America, Inc. also have each derived substantial revenues from infringing acts in the Western

District of Texas, including from the sale and use of infringing products like the Samsung Galaxy S7.

        15.      Venue is proper under 28 U.S.C. § 1391(b)-(c) and 28 U.S.C. § 1400.




                                                   3
            Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 4 of 18



          16.   In particular, Samsung Electronics Co. Ltd. is a corporation organized and existing

under the laws of the Republic of Korea, and Samsung Electronics America has maintained regular

and established places of business at 12100 Samsung Blvd, Austin, Texas 78754 and 2800 Wells

Branch Pkwy, Austin, TX 78728. In re HTC Corp., 889 F.3d 1349, 1354 (Fed. Cir. 2018); In re Cray

Inc., 871 F.3d 1355, 1362-63 (Fed. Cir. 2017).

                                    THE ASSERTED PATENT

          17.   This lawsuit asserts causes of action for infringement of United States Patent No.

6,411,941 (“the ’941 patent”), which is entitled “Method of Restricting Software Operation Within a

License Limitation.” A true and correct copy of the ’941 patent is attached as Exhibit A.

          18.   The U.S. Patent and Trademark Office duly and legally issued the ’941 patent on June

25, 2002.

          19.   Subsequent to issue, and at least by December 21, 2004, all right, title, and interest in

the ’941 patent, including the sole right to sue for any infringement, were assigned to Ancora

Technologies, Inc., which has held, and continues to hold, all right, title, and interest in the ’941

patent.

          20.   The president of Ancora Technologies, Inc.—Mr. Miki Mullor—is one of the

inventors of the ’941 patent.

          21.   A reexamination certificate to the ’941 patent subsequently was issued on June 1,

2010. A true and correct copy of that certificate is attached as Exhibit A.

          22.   Since being assigned to Ancora Technologies, Inc., the ’941 patent has been asserted

in patent infringement actions filed against Microsoft Corporation, Dell Incorporated, Hewlett

Packard Incorporated, Toshiba America Information Systems, Apple Incorporated, HTC America,

Inc., and HTC Corporation.



                                                   4
           Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 5 of 18



         23.   In the course of these litigations, a number of the’941 patent’s claim terms have been

construed and the validity of the ’941 patent has repeatedly been affirmed.

         24.   For example, in December 2012, the United States District Court for the Northern

District of California issued a claim construction order construing the terms (1) “volatile memory”;

(2) “non-volatile memory”; (3) “BIOS”; (4) “program”; (5) “license record”; and (6) “verifying the

program using at least the verification structure.” Ancora Techs., Inc. v. Apple Inc., No. 11–CV–

06357 YGR, 2012 WL 6738761, at *1 (N.D. Cal. Dec. 31, 2012).

         25.   Further, in its order, the court rejected Apple’s indefiniteness arguments and further

held that, at least with respect to Claims 1-3 and 5-17, “[t]he steps of the Claim do not need to be

performed in the order recited.” Ancora Techs., Inc. v. Apple Inc., No. 11–CV–06357 YGR, 2012

WL 6738761, at *5, 13 (N.D. Cal. Dec. 31, 2012).

         26.   Subsequently, the United States Court of Appeals for the Federal Circuit affirmed the

district court’s rejection of Apple’s indefiniteness argument. Ancora Techs., Inc. v. Apple, Inc., 744

F.3d 732, 739 (Fed. Cir. 2014).

         27.   Further, the Federal Circuit agreed with Ancora Technologies, Inc. that “the district

court erred in construing ‘program’ to mean ‘a set of instructions for software applications that can

be executed by a computer’”—holding that, as Ancora had argued, the term should be accorded its

normal meaning of “‘a set of instructions’ for a computer.” Ancora Techs., Inc. v. Apple, Inc., 744

F.3d 732, 734-35, 737 (Fed. Cir. 2014).

         28.   Further, in a recent decision, the Federal Circuit again affirmed the validity of the

’941 patent—stating: “[W]e conclude that claim 1 of the ’941 patent is not directed to an abstract

idea.” Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed. Cir. 2018), as amended (Nov. 20,

2018).



                                                  5
          Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 6 of 18



       29.     In addition, the Patent Trial and Appeal Board rejected HTC’s request to institute

covered business method review proceedings on the ’941 patent—explaining that “the ’941 patent’s

solution to the addressed problem is rooted in technology, and thus, is a ‘technical solution’” and

also rejecting HTC’s argument that “the ’941 patent recites a technological solution that is not novel

and nonobvious.” A true and correct copy of this decision is attached as Exhibit B.

                                  COUNT 1 – INFRINGEMENT

       30.     Plaintiff repeats and incorporates by reference each preceding paragraph as if fully set

forth herein and further state:

       31.     Samsung has infringed the ’941 patent in violation of 35 U.S.C. § 271(a) by, prior to

the expiration of the ’941 patent, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that are capable of performing at

least Claim 1 of the ’941 patent literally or under the doctrine of equivalents and/or, without

authorization, causing products to perform each step of at least Claim 1 of the ’941 patent.

       32.     At a minimum, such Accused Products include those servers/software utilized by

Samsung to transmit an over-the-air (“OTA”) software update, as well as those smartphones and

other devices and technology that received from Samsung, or received at Samsung’s direction, an

OTA update that caused such device to perform the method recited in Claim 1 prior to the expiration

of the ’941 patent.

       33.     Such Accused Products include products like the Samsung Galaxy S7, which—as

detailed below—is configured by Samsung such that it is capable of performing each step of Claim 1

of the ’941 patent and to which Samsung provided one or more OTA updates on or about February




                                                  6
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 7 of 18



17, February 21, March 7, April 21, and May 8, 2017, that would cause a Samsung Galaxy S7 device

to perform each step of Claim 1 in order to upgrade its operating system to Android 7.0. 1

       34.     Such Accused Products also include products like the Samsung Admire, Samsung

Captivate Glide, Samsung Conquer 4G, Samsung Dart, Samsung DoubleTime, Samsung Droid

Charge, Samsung Epic 4G Touch, Samsung Exhibit 4G, Samsung Exhibit II 4G, Samsung Fascinate

4G, Samsung Galaxy Ace, Samsung Galaxy Fit, Samsung Galaxy Gio, Samsung Galaxy Giorgio

Armani Galaxy S, Samsung Galaxy Indulge, Samsung Galaxy M Pro, Samsung Galaxy mini,

Samsung Galaxy Nexus, Samsung Galaxy Nexus CDMA, Samsung Galaxy Note, Samsung Galaxy

Note, Samsung Galaxy Pop i559, Samsung Galaxy Prevail, Samsung Galaxy Pro, Samsung Galaxy

Q T589R, Samsung Galaxy R, Samsung Galaxy S 4G, Samsung Galaxy S II, Samsung Galaxy S

Plus, Samsung Galaxy S WiFi 5.0, Samsung Galaxy SL, Samsung Galaxy W, Samsung Galaxy

Xcover, Samsung Galaxy Y, Samsung Google Nexus S 4G, Samsung Gravity SMART, Samsung

Illusion, Samsung Indulge, Samsung Infuse 4G, Samsung M220L Galaxy Neo, Samsung Replenish,

Samsung Repp, Samsung Sidekick 4G SGH-T839, Samsung Stratosphere, Samsung Transfix,

Samsung Transform Ultra, Samsung Exhilarate, Samsung Galaxy Ace 2, Samsung Galaxy Ace

Advance S6800, Samsung Galaxy Ace DUOS, Samsung Galaxy Ace Duos S6802, Samsung Galaxy

Ace II X S7560M, Samsung Galaxy Ace Plus, Samsung Galaxy Admire 4G, Samsung Galaxy

Appeal, Samsung Galaxy Attain 4G, Samsung Galaxy Axiom, Samsung Galaxy Beam I8530,

Samsung Galaxy Camera GC100, Samsung Galaxy Chat, Samsung Galaxy Discover, Samsung

Galaxy Exhilarate, Samsung Galaxy M Style M340S, Samsung Galaxy mini 2, Samsung Galaxy


1
  This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which each Accused Product infringes the ’941 patent. Further, on
information and belief, the identified functionality of the Samsung Galaxy S7 are representative of
components and functionality present in all Accused Products.


                                                7
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 8 of 18



Music, Samsung Galaxy Nexus I9250M, Samsung Galaxy Nexus LTE L700, Samsung Galaxy Note

II, Samsung Galaxy Note LTE G, Samsung Galaxy Player 70 Plus, Samsung Galaxy Pocket,

Samsung Galaxy Pop Plus S5570i, Samsung Galaxy Premier, Samsung Galaxy Proclaim S720C,

Samsung Galaxy Reverb, Samsung Galaxy Rugby Pro, Samsung Galaxy Rush Galaxy Rush,

Samsung Galaxy S Advance, Samsung Galaxy S Blaze 4G, Samsung Galaxy S III, Samsung Galaxy

S III mini, Samsung Galaxy S Lightray 4G, Samsung Galaxy S Relay 4G, Samsung Galaxy Stellar,

Samsung Galaxy Stellar 4G I200, Samsung Galaxy Stratosphere II, Samsung Galaxy Victory 4G

LTE, Samsung Rugby Smart, Samsung Galaxy Core, Samsung Galaxy Exhibit, Samsung Galaxy

Express, Samsung Galaxy Fame, Samsung Galaxy Grand, Samsung Galaxy Mega 5.8, Samsung

Galaxy Mega 6.3, Samsung Galaxy Pocket Neo, Samsung Galaxy Pocket Plus, Samsung Galaxy S4,

Samsung Galaxy S4 Active, Samsung Galaxy S4 CDMA, Samsung Galaxy S4 mini, Samsung

Galaxy S4 Zoom, Samsung Galaxy Star, Samsung Galaxy Star S5280, Samsung Galaxy Trend II

Duos S7572, Samsung Galaxy Win, Samsung Galaxy Win I8550, Samsung Galaxy Xcover 2,

Samsung Galaxy Y Plus S5303, Samsung Galaxy Young, Samsung Gravity Q, Samsung Galaxy S5

mini, Samsung Galaxy Core Prime, Samsung Galaxy Note 4, Samsung Galaxy S3 Neo, Samsung

Galaxy S5, Samsung Galaxy S5 Active, Samsung Galaxy Note 5, Samsung Galaxy S6 Edge+,

Samsung Galaxy E5, Samsung Galaxy Note5, Samsung Galaxy S6, , Samsung Galaxy S6 Active,

Samsung Galaxy S6 Edge, Samsung Galaxy J2 Prime, Samsung Galaxy S7, Samsung Galaxy

Express Prime 3, Samsung Galaxy Grand Prime Plus, Samsung Galaxy J7 Prime, Samsung Galaxy

Note7, Samsung Galaxy S7, Samsung Galaxy S7 Active, Samsung Galaxy S7 Edge, Samsung

Galaxy J2, Samsung Galaxy J3, Samsung Galaxy J3 Emerge, Samsung Galaxy J7 Sky Pro, Samsung

Galaxy Note 8, Samsung Galaxy S8, Samsung Galaxy S8 Active, Samsung Galaxy S8+, Samsung

Galaxy A6, Samsung Galaxy J3, Samsung Galaxy J7, Samsung Galaxy Note 9, Samsung Galaxy S9,



                                             8
          Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 9 of 18



Samsung Galaxy S9+, Samsung Galaxy Player 5, Samsung Galaxy S WiFi 3.6, Samsung Galaxy Tab

10.1, Samsung Galaxy Tab 4G LTE, Samsung Galaxy Tab 7.0 Plus, Samsung Galaxy Tab 7.7,

Samsung Galaxy Tab 8.9, Samsung Galaxy Tab Wi-Fi, Samsung Galaxy Note 10.1, Samsung Galaxy

Note LTE 10.1 N8020, Samsung Galaxy Player 3.6, Samsung Galaxy Player 4.2, Samsung Galaxy

Tab 2, Samsung Galaxy Tab 2 (10.1), Samsung Galaxy Tab 2 (7.0), Samsung Galaxy Tab 2 (7.0)

LTE, Samsung Galaxy Tab 2 10.1, Samsung Galaxy Tab 2 7.0 I705, Samsung Galaxy Tab 7.7 LTE,

Samsung Galaxy Tab 8.9 4G P7320T, Samsung Google Nexus 10, Samsung Google Nexus 10

P8110, Samsung Galaxy Note 8.0, Samsung Galaxy S 4, Samsung Galaxy Tab 10.1, Samsung

Galaxy Tab 3, Samsung Galaxy Tab 3 10.1 P5200, Samsung Galaxy Tab 3 7.0 P3200, Samsung

Galaxy Tab 3 8.0, Samsung Galaxy Tab 4 10.1, Samsung Galaxy Tab 4 7.0, Samsung Galaxy Tab 4

8.0, Samsung Galaxy Tab Pro 10.1, Samsung Galaxy Tab Pro 8.4, Samsung Galaxy Tab S 10.5,

Samsung Galaxy Tab S 8.4, Samsung Galaxy Tab A, Samsung Galaxy Tab E, Samsung Galaxy Tab

S2 8.0 (/VE) (/VE_N)+B962, Samsung Galaxy Tab 10.1 32GB White, Samsung Galaxy Tab A 7.0

and 10.1, Samsung Galaxy Tab S3, and Samsung Galaxy Tab S4, to which Samsung provided an

OTA update prior to the expiration of the ’941 patent.

        35.     For example, Claim 1 of the ’941 patent claims “a method of restricting software

operation within a license for use with a computer including an erasable, non-volatile memory area

of a BIOS of the computer, and a volatile memory area; the method comprising the steps of: [1]

selecting a program residing in the volatile memory, [2] using an agent to set up a verification

structure in the erasable, non-volatile memory of the BIOS, the verification structure accommodating

data that includes at least one license record, [3] verifying the program using at least the verification

structure from the erasable non-volatile memory of the BIOS, and [4] acting on the program

according to the verification.”



                                                   9
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 10 of 18



       36.     When Samsung transmitted an OTA update like those it sent on or about on or about

February 17, February 21, March 7, April 21, and May 8, 2017, Samsung performed and/or caused to

be performed each of these elements as part of what is described as “verified boot”:




https://source.android.com/security/verifiedboot.

       37.     In particular, each Samsung Galaxy S7 contains both erasable, non-volatile memory

in the form of ROM and volatile memory in the form of RAM.

       38.     Further, each Samsung Galaxy S7 was configured by Samsung to perform the below

described process (or one substantially like it) in order to install an OTA update:




                                                 10
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 11 of 18




https://source.android.com/devices/tech/ota/nonab.

       39.     During this process, a program running on one or more OTA servers owned and/or

controlled by Samsung sets up a verification structure in the erasable, non-volatile memory of the

BIOS of a Samsung Galaxy S7 by transmitting to the device an OTA update, which the Samsung

Galaxy S7 is configured by Samsung to thereafter save to a cache or data partition of the erasable,

non-volatile memory of its BIOS.

       40.     This OTA update contains a verification structure that include data accommodating at

least one license record. Examples of such a license record include a cryptographic signature or key:




                                                 11
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 12 of 18




https://source.android.com/devices/tech/ota/sign_builds.

       41.     Such license record also may comprise a cryptographic hash or hash tree:




https://source.android.com/security/verifiedboot/verified-boot.

       42.     Once the verification structure has been set up in the BIOS, the Samsung Galaxy S7 is

configured by Samsung to reboot into recovery mode, load the OTA update into its volatile memory

(e.g., RAM), and use the at least one license record from the BIOS to verify the OTA update.




                                                12
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 13 of 18



       43.     If the OTA update is verified, the Samsung Galaxy S7 is further configured to load

and execute the update.

       44.     In sum, as described above, once Samsung has set up the verification structure by

transmitting to a device an OTA update like those Samsung provided on or about February 17,

February 21, March 7, April 21, and May 8, 2017, each Accused Product is configured to

automatically perform each of the remaining Claim 1 steps.

       45.     Further, on information and belief, when Samsung provided an OTA update like those

Samsung provided on or about February 17, February 21, March 7, April 21, and May 8, 2017,

Samsung performed or caused to be performed each of the Claim 1 steps.

       46.     Further, Samsung conditions participation in the OTA update process and the receipt

of the benefit of a software update on the performance of each of the above steps.

       47.     Primarily, as described above, Samsung pre-configures/programs each Accused

Product to perform the above described steps upon receiving an OTA update from Samsung.

       48.     Further, Samsung takes steps to ensure that each Accused Product cannot install an

OTA update except by performing each of the above described steps.

       49.     For example, Samsung precludes third parties from altering an Accused Product to

allow it to install such updates in a different manner, including by stating in its Terms and

Conditions that “installation of unauthorized software and unauthorized root access” voids

Samsung’s Standard Limited Warranty. https://www.samsung.com/us/Legal/Phone-HSGuide/.

       50.     Further, Samsung emphasizes the benefits associated with updating the software of its

Accused Products.

       51.     For example, Samsung has stated that “operating software” should be kept “up to date

for the best experience”:



                                                13
        Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 14 of 18




       52.    Samsung also identified the following specific benefits associated with updating a

Samsung Galaxy S7 to Android 7.0—the update that Samsung released to such devices in the United

States on or about February 17, February 21, March 7, April 21, and May 8, 2017:




                                              14
        Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 15 of 18




https://news.samsung.com/global/samsung-begins-rollout-of-android-7-0-nougat.




                                             15
        Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 16 of 18




https://www.samsung.com/uk/support/mobile-devices/what-are-the-new-features-of-android-7-0-
nougat/.

       53.     Samsung has made similar statements emphasizing the benefit of performing other

OTA updates.

       54.     Further, Samsung controlled the manner of the performance of such method. As set

forth above, Samsung configured each Accused Product such that, upon receiving an OTA update, it

would automatically perform each remaining step of the claimed method.




                                              16
         Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 17 of 18



       55.     Samsung also controlled the timing of the performance of such method by

determining when to utilize its OTA servers/software to set up a verification structure in each

Accused Product.

       56.     Samsung also had the right and ability to stop or limit infringement simply by not

performing the initial step of using its OTA servers/software to set up a verification structure in each

Accused Product. Absent this action by Samsung, the infringement at issue would not have occurred.

       57.     Samsung’s infringement has caused damage to Ancora, and Ancora is entitled to

recover from Samsung those damages Ancora has sustained as a result of Samsung’s infringement.

                                  DEMAND FOR JURY TRIAL

       58.     Plaintiff hereby demands a jury trial for all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.      Declaring that Samsung Electronics Co., Ltd., and Samsung Electronics America,

Inc., have infringed United States Patent No. 6,411,941 in violation of 35 U.S.C. § 271;

       B.      Awarding damages to Ancora arising out of this infringement, including enhanced

damages pursuant to 35 U.S.C. § 284 and prejudgment and post-judgment interest, in an amount

according to proof;

       C.      Awarding such other costs and relief the Court deems just and proper, including any

relief that the Court may deem appropriate under 35 U.S.C. § 285.




                                                  17
        Case 6:19-cv-00385-ADA Document 1 Filed 06/21/19 Page 18 of 18



Date: June 21, 2019.                Respectfully submitted,

                                    By: /s/ Charles Ainsworth

                                    Charles Ainsworth
                                    State Bar No. 00783521
                                    Robert Christopher Bunt
                                    State Bar No. 00787165
                                    PARKER, BUNT & AINSWORTH, P.C.
                                    100 E. Ferguson, Suite 418
                                    Tyler, TX 75702
                                    903/531-3535
                                    E-mail: charley@pbatyler.com
                                    E-mail: rcbunt@pbatyler.com




                                      18
